UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 GERALD WILLIAMS,
                               Movant,                             19-CV-6848 (JMF)
                                                                   13-CR-580-4 (JMF)
                   -against-
 UNITED STATES OF AMERICA,                                       ORDER OF DISMISSAL

                               Respondent.

JESSE M. FURMAN, United States District Judge:

        Movant Gerald Williams, currently incarcerated in FCI Raybrook, brings this pro se
motion under 28 U.S.C. § 2255 challenging the legality of his sentence entered in United States
v. Williams, No. 13-CR-580-4 (JMF) (S.D.N.Y. Oct. 22, 2014), ECF No. 178. On August 5,
2019, the Court ordered Williams to show cause within sixty days — a deadline later extended to
January 14, 2020, see 13-CR-580-4, ECF Nos. 276 & 281 — why his motion should not be
denied as time-barred. See 13-CR-580-4, ECF No. 276. The Court warned: “If Williams fails to
comply with this Order, the motion will be denied as time-barred without further notice to the
parties.” Id. at 3. To date, Williams has not responded to the order to show cause.

       In light of the foregoing, and for the reasons stated in the Court’s Order of August 5,
2019, Williams’s petition is DENIED as time-barred. Further, because Williams has not at this
time made a substantial showing of the denial of a constitutional right, a certificate of
appealability will not issue. See 28 U.S.C. § 2253.

        The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would
not be taken in good faith and therefore in forma pauperis status is denied for the purpose of an
appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

      The Clerk of Court is directed to terminate 13-CR-580-4, ECF No. 275 and to close 19-
CV-6848. All conferences are cancelled. All motions are moot.

SO ORDERED.

 Dated:   January 21, 2020
          New York, New York

                                                            JESSE M. FURMAN
                                                          United States District Judge
